GIEGERICH, J.
The issue was whether the defendant signed the accommodation note sued upon. He testified that he did not, nor did he sign any note for the accommodation of the payee at so late a date as this note bore. In addition to this testimony, we have the signature upon the note and the signature of the defendant to the answer, and to two letters placed in evidence by the plaintiffs, and his name written six times upon a piece of paper at the trial at the direction of the trial justice. In important respects,-the name as written upon the note differs from the nine conceded signatures of the defendant. Against all this we have only the deposition of the payee, who received the benefit of the note, that it was signed by the defendant. We cannot accede to the claim of the plaintiffs that there is such a preponderance of the evidence in their favor as to warrant a reversal, if, indeed, there be any preponderance in their favor.
The judgment should be affirmed, with costs.
LEHMAN, J., concurs.